Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 05/16/2022. Claims 1-6, 8-19 and 21-25 are currently pending. Claims 7 and 20 are canceled and claims 24-25 are added new per Applicant’s request.
Priority
Current application, US Application No.16/295,291, filed 03/07/2019 claims Priority from Provisional Application 62640951, filed 03/09/2018.

Response to Amendment
Applicant's amendment to the claims is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks to the objection to the drawings, the explanation is accepted and the previous objection is withdrawn.
Regarding remarks to the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments to the rejections under 35 USC 101, applicant's arguments associated with amendment have been fully considered but they are not sufficient to overcome the rejections. See the new office action below. Regardless, Examiner would like to respond to the argument.
Applicant argues (pg. 7 line 2 from the bottom – pg. 8 line 4) independent claims 1, 8, and 15 have been amended to clarify aspects of the present inventive concept in view of the Examiner's comments, especially the end result of the claimed system and method. 
Examiner respectfully submits that the alleged independent claims should be claims 1 and 13 instead of 1, 8 and 15. Examiner recognizes the alleged end result must be directed toward the newly added limitation/step “mitigating the dysfunction by controlling a drill string”. Examiner could not locate the word “dysfunction” in the specification or in the original claims and it is not described with specifics and recited in a high level of generality. Therefore, the newly added limitation/step “mitigating the dysfunction by controlling a drill string” only adds insignificant extra solution activity (see MPEP 2106.05(g)) to the judicial exception and the rejections are maintained.
Regarding arguments to the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claim 18 is objected to because of the following informalities:  As per claim 18, the limitation “computing device uses a machine learning model to train the model” should be replaced with “computing device uses a machine learning model that is trained or can be trained” or with an appropriate phrase for clarity.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-6, 8-19 and 21-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. As per claims 1 and 13, the limitations ”recognizing a signature for a dysfunction based on the labeling; and mitigating the dysfunction by controlling a drill string’ appears missing the description support from the specification or the original claims because the words “signatures”, “dysfunction” or “mitigating the dysfunction” cannot be located. Furthermore, the limitation/step “recognizing a signature for a dysfunction based on the labeling” appears adding the new limitation to the specification with a newly introduced term “a signature for a dysfunction” beyond a reasonable interpretation of the specification (see spec. labels are displayed via a visualization system to provide a notification … to an operator [0065]).
As per claims 2-6, 8-12, 14-19 and 21-25, claims are also rejected under 35 USC 112(a) because base claims 1 and 13 are rejected under 35 USC 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-19 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method comprising: (1.A)
receiving drilling data captured using one or more sensors positioned at a surface of a wellbore; (1.B)
separating the drilling data into a plurality of segments using at least one processor, (1.C.1) the drilling data separated such that a time axis corresponds to a sampling rate and each of the plurality of segments is of a desired number of seconds (1.C.2);
processing each of the plurality of segments using a pre-trained model; (1.D)
determining one or more labels relating to one or more downhole events; (1.E)
labeling each of the plurality of segments using the one or more labels corresponding to the one or more downhole events; (1.F)
recognizing a signature for a dysfunction based on the labeling; (1.G)
and mitigating the dysfunction by controlling a drill string. (1.H)”

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are subject to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into (or recite) an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.C.1) and (1.F) are interpreted by the Examiner as belonging to Mental Process grouping or Mathematical Concept grouping as the limitation (1.C.1) involves mental judgement and the mathematical relationship between drilling data and the separated data segment. The limitation (1.F) involves the mental observation or evaluation and also can be interpreted as mathematical calculation (see spec. use of program logic [0042-0043]).
The highlighted limitation/step (1.D) is treated as belonging to Mathematical Concept grouping as the limitation include mathematical relationship between data segments and the pre-trained model. And the model is an abstract representation of actual object or process.
The highlighted limitations/steps (1.C.2), (1.E) and (1.G) are treated as belonging to Mental Process grouping as the limitations involve mental judgement, observation or evaluation.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side note: duplicated limitations/elements are not repeated)
In Claim 1: “A method”, “receiving drilling data captured using one or more sensors positioned at a surface of a wellbore”, “using at least one processor” and “mitigate the dysfunction by controlling a drill string”;
In Claim 2: “the one or more sensors are positioned on the drill string at a surface of the wellbore”;
In Claim 6: “displaying the one or more labels”, “via a visualization system” and “the notification is displayed in real-time”;
In Claim 13: “A system”, “at least one computing device in communication with the one or more sensors”; 
As per claim 1, the additional element in the preamble of “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use.
The limitation/step “receiving drilling data captured using one or more sensors positioned at a surface of a wellbore” represents the standard data collection step in the art and only adds insignificant extra solution to the judicial exception. The limitations/elements “one or more sensors positioned at a surface of a wellbore” are standard elements in the art and they are not particular. The limitation/element “using at least one processor” represents use of a component of a general computer and it is not particular. The limitation/step “mitigate the dysfunction by controlling a drill string” is recited in high level of generality failing to describe the dysfunction with specifics, e.g. it could even mean a trivial action such as slowing down a rotation of a drill string, and it only adds insignificant extra solution activity to the judicial exception.
As per claim 2, the limitation “the one or more sensors are positioned on the drill string at a surface of the wellbore” can be interpreted as recognizing sensor positions on the drill string as belonging to Mental Process. Even if the limitation is interpreted as positioning sensors on the drill string, it only adds insignificant extra solution activity to the judicial exception. The limitations/elements “one or more sensors positioned on the drill string at a surface of a wellbore” are standard elements in the art and they are not particular.
As per claim 6, the limitation/step “displaying the one or more labels” represents the general result report/output step in the art and it only adds insignificant extra solution activity to the judicial exception.
As per claim 13, the additional element in the preamble of “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use.
The limitation/element “at least one computing device in communication with the one or more sensors” represents a general computer capable of communicating with the one or more sensors and it is not particular.
In conclusion, the above additional elements considered individually and in combination with the other claim elements as a whole do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation can be found. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
In the Step 2B, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art. 
The limitations/elements identified as additional elements, for example surface sensors, drill string, wellbore, visualization system, computing device, sample sensors are well understood and routine and conventional elements in the art as disclosed by the prior art of record (see Anno, Dashevskiy and Masuda  among prior art recited below).
The claims 1-6, 8-19 and 21-25, therefore, are not patent eligible. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 6-11, 13-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anno (US 20160333673 A1), hereinafter ‘Anno’ in view of Lakshminarayan (US 20140324743 A1), hereinafter “Laksh’.
As per claim 1, Anno discloses the claim as follows.
	A method, the method comprising: (method [0024-0026, Fig. 11-13], determining … detecting and mitigating drilling dysfunctions [abs, 0009-0011], determining a rig-state of a drilling rig during a wellbore drilling operation [0008]) 
	Receiving drilling data captured using one or more sensors positioned at a surface of a wellbore; (surface drilling rig facilities 101 comprising a drilling rig, drill string associated surface based sensors 103 to obtain data from within the wellbore, supporting facilities, 105, which may include data aggregation, data processing infrastructure including computer systems as well as drilling control systems [0036, Fig. 1])

Anno further discloses drilling segment data such that a time axis corresponds to a sampling rate and data segment is of a desired number of seconds (data segment utilize a time interval, hours, time series [0082], isochronously sampled data [Fig. 16 1607], acquiring time series data wherein the data are formatted for sample [0009], time sample rate [0081]),
	processing the drilling data using at least one processor (processor [0009], processing the acquired data through a processing graph of networked mathematical operators that apply continuous analytics to the data [0010]) and 
	analyzing the data using model (model parameters, downhole dynamics, dysfunctions [0038]), but is not explicit regarding 
	separating the drilling data into a plurality of segments; 
	processing each of the plurality of segments using a pre-trained model;

Laksh discloses separating the drilling data into a plurality of segments (The data may be divided into “frames' A, B, C, etc. The data of each frame is classified into one of the various regimes—that is, classification is performed on a frame-by-frame basis [0019, 0027, 0034]), 
	processing each of the plurality of segments using a pre-trained model (model can be fit to each … training data, each … regimes … can be used to classify live data into … classification [0018, 0027, 0035])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Anno in view of Laksh to separate the drilling data into a plurality of segments using at least one processor and processing each of the plurality of segments using a pre-trained model to avoid or mitigate a serious problem during operation in downhole with efficiency. (Laksh - Many systems are instrumented with various types of sensors. Such sensors provide signals that can be analyzed to detect problems with the operation of the system, Detection of … an erroneous condition may help avoid a serious problem [0001]).

Anno further discloses labels relating to one or more downhole events (dysfunction indices [0032, 0040, Fig. 2]).

Laksh discloses determining one or more labels relating to one or more downhole events (Each of the NO, i.e. Normal Oscillation, LAO, i.e. Low Amplitude Oscillation’, and HAO data are referred to as a “regime.” The disclosed technique classifies data as NO, LAO, or HAO regime data [0015, 0027, 0035], signals that can be analyzed to detect problems with the operation of the system. For example, oil and gas wells may have flow sensors that indicate the rate of flow in the well at the location of the sensors, Detection of … an erroneous condition [0001], various types of problem conditions [0015], during certain problem conditions [0016]) and
	labeling each of the plurality of segments using the one or more labels corresponding to the one or more downhole events;  (NO, HAO, LAO, i.e. examples of labels, operation, an oil/gas well, well operation [0016]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Laksh to determine one or more labels relating to the one or more downhole events and label each of the plurality of segments using the one or more labels corresponding to the one or more downhole events to avoid or mitigate a serious problem during operation in downhole with efficiency.

Anno further discloses recognizing a signature for a dysfunction based on the labeling (graph of data-stream networked mathematical operators that applies continuous analytics, detecting a drilling dysfunction [0011], Real time analytics are possible when tool motion and dysfunction indices are analyzed during drilling operations, indices [0032]) and 
	mitigating the dysfunction by controlling a drill string. (mitigate dysfunctions, to rig controls [0032], understand the drill string dynamics [0033], drill string, associated control, a drilling control systems [0036, Fig. 1])

As per claim 13, Anno discloses the claim as follows.
	A system comprising: (a system for determining a rig-state of a drilling rig during a wellbore drilling operation [0008], determining … detecting and mitigating drilling dysfunctions [abs, 0009-0011],)
	one or more sensors positioned at a surface of a wellbore, the one or more sensors configured to measure drilling data; (surface based sensors 103 to obtain data from within the wellbore [0036, Fig. 1])
	at least one computing device in communication with the one or more sensors, the at least one computing device including a processor, the at least one computing device configured to (surface drilling rig facilities 101 comprising a drilling rig, drill string associated surface based sensors 103 to obtain data from within the wellbore, supporting facilities, 105, which may include data aggregation, data processing infrastructure including computer systems as well as drilling control systems [0036, Fig. 1])

Anno in view of Laksh disclose the remaining limitations of the claim as shown in claim 1 above.

As per claims 2 and 14, Anno and Laksh disclose claims 1 and 13 set forth above.
Anno further discloses the one or more sensors are positioned on the drill string at a surface of the wellbore. (a plurality of sensors associated with a wellbore drilling operation [0009-0012], sensors are placed at … drill string locations [0035], drill String associated surface based sensors 103 to obtain data [0036, Fig. 1]).

As per claims 3 and 15, Anno and Laksh disclose claims 1 and 13 set forth above.
Anno further discloses the one or more downhole events include at least one of stick-slip vibration, bit-bounce, whirl, kick, buckling, bit stalling, or motor failure. (various conditions referred to as drilling dysfunctions … lead to component failure… include … vibration, whirl, stick-slip, bit-bounce [0005])

As per claims 4 and 16, Anno and Laksh disclose claims 1 and 13 set forth above.
Anno further discloses the drilling data includes at least one of surface torque, weight on bit, lateral acceleration, rotations per minute, tension, flow rate, temperature, or pressure. (data, RPM, torque, acceleration [0032], tension, pressure [0042])

As per claims 6 and 19, Anno and Laksh disclose claims 1 and 13 set forth above.
Anno further discloses displaying, via a visualization system, the one or more analysis result to provide a notification of the one or more downhole events, wherein the notification is displayed in real-time. (real-time, visualization [0043], visualization software, results of data mining and analysis [0044], drilling dysfunctions [0047], display the results, graphic display, monitors [0096])

Laksh already discloses uses of labels for data segments in base claims.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art to displaying, via a visualization system, the one or more labels to provide a notification of the one or more downhole events to avoid or mitigate a serious problem during operation in downhole with efficiency

As per claim 8, Anno and Laksh disclose claim 1 set forth above.
Anno further discloses 
	wherein the pre-trained model is trained using sample data captured during a drilling operation at one or more sample drilling wells, (obtain the time series data, receive and./or transmit … data via  a network [0096, Fig. 14], drilling … well, the first wellbore, the second wellbore, model parameters determined … combined with … time series data [0038])
	the sample data including surface data and downhole data. (time series data by telemetry … to the surface [Fig. 5 501], time series data from a sensor … the sensor is below the surface of the earth [Fig. 5 503], time series data acquired from a sensor … the sensor is on or near the surface [Fig. 5 513])

As per claim 9, Anno and Laksh disclose claims 8 set forth above.
Laksh discloses wherein  an input to the pre-trained model   includes a plurality of sample segments and an output includes one or more sample labels corresponding to the plurality of sample segments, (model can be fit to each ... training data, each ... regimes [0018, 0027, 0035], NO, LAO, or HAO regime data [0015, 0027, 0035], set of … coeffs for frame, Arima model [Figs. 1-2], Arima-based system, including model, classification [Fig. 3-4], equivalent to sample labels)

Anno discloses the plurality of sample segments obtained by processing the sample data. (isochronously sampled data [Fig. 16 1607], acquiring time series data wherein the data are formatted for sample [0009], data segment utilize a time interval, time series [0082])

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Laksh to arrange that an input to the pre-trained model includes a plurality of sample segments and an output includes one or more sample labels corresponding to the plurality of sample segments for booth surface and downhole sample data to avoid or mitigate a serious problem during operation in downhole with efficiency.

As per claim 21, Anno and Laksh disclose claim 13 set forth above.
Anno further discloses the sample data is measured using one or more sample sensors from the one or more sample drilling wells, the sample data including surface data and downhole data, (a plurality of sensors, sampled data [0010], aggregating information from surface and down hole sensors [0006])
	
Laksh discloses an input to the pre-trained model including the plurality of sample segments and an output including one or more sample labels corresponding to the plurality of data segments (model can be fit to each ... training data, each ... regimes [0018, 0027, 0035], NO, LAO, or HAO regime data [0015, 0027, 0035], set of … coeffs for frame, Arima model [Figs. 1-2], Arima-based system, including model, classification [Fig. 3-4], equivalent to sample labels)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Laksh to have an input to the pre-trained model including a plurality of sample segments and an output including one or more sample labels corresponding to the plurality of sample segments to avoid or mitigate a serious problem during operation in downhole with efficiency.

As per claims 10 and 22, Anno and Laksh disclose claims 9 and 21 set forth above.
Anno further discloses the sample data is processed such that such that the surface data corresponds to the downhole data. (surface data, time-shift methods [0081, 0083], time series … from a sensor in the wellbore, time shift is obtained to be applied to adjust the time of the wellbore sensor RPM data to the surface time series associated reference time [0084])

As per claims 11 and 23, Anno and Laksh disclose claims 10 and 22 set forth above.
Anno further discloses the downhole data includes at least one of lateral acceleration, axial acceleration, torque, rotation speed, flow rate, bending moment, or weight on bit. 
(data, RPM, torque, acceleration [0032], tension, pressure [0042]).

As per claims 24 and 25, Anno and Laksh disclose claims 1 and 13 set forth above.
Anno further discloses identifying a dysfunction by comparing signals (a bottom hole assembly ... provide time series data for comparison with a drill string associated sensor on the surface 103 … dysfunction detection computer program module may determine a dynamic state [0075, Fig. 7]) and 
	identifying the signature of the disfunction based on previously classified data. (analytics … determine … rig conditions associated with wellbore drilling operation, detecting a drilling dysfunction from … rig conditions [claim 16])
	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anno in view of Laksh in view of Yu (US 20210166115 A1).
As per claim 5, Anno and Laksh disclose claim 1 set forth above.
Anno further discloses training a model through fitting (various preferred embodiments for characterizing or modeling … dysfunction, an option to select or model a selected bending function, options to experiment with different fitting options [0069]), but is silent regarding the pre-trained model uses a machine learning model and the machine learning model is a convolutional neural network, a recurrent neural network, a fully connected deep neural network, or a custom combination thereof.

Yu discloses the above limitation (machine learning [0163, 0208-0209], convolutional neural network [0202], a recurrent unit in a neural network [0216]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Yu to use machined learning model made out of a convolutional neural network, a recurrent neural network, a fully connected deep neural network, or a custom combination thereto to avoid or mitigate a serious problem during operation in downhole with efficiency.

As per claim 18, Anno and Laksh disclose claim 13 set forth above.
The set forth combined prior art is silent regarding , wherein the at least one computing device uses a machine learning model to train the model.

Yu discloses a machine leaning model and training a model (training, DNN [0005], machine learning [0163, 0208-0209], modeling [0077-0078]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Yu to use machined learning model and train model to avoid or mitigate a serious problem during operation in downhole with efficiency.
	
	Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anno in view of Laksh in view of Tunc (US 20150247396 A1).
As per claims 12 and 17, Anno and Laksh disclose claims 1 and 13 set forth above.
Anno discloses categorizing the one or more downhole events as severe or normal. (normal oscillation …various types of problem conditions, high amplitude oscillation, classification [0015-0016])

However, the combined prior does not explicitly recite the one or more downhole events as severe.

Tunc recites severe downhole events (Mechanics log may be color coded … low, medium, and severe vibrational risk [0131]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Tunc to categorize, by the processor, the one or more downhole events as severe or normal to avoid or mitigate a serious problem during operation in downhole with efficiency.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Dashevskiy (US 20150106015 A1) discloses systems, methods and devices for evaluating a condition of a downhole component of a drill string. Methods include estimating a value of a tool parameter of the component at least one selected position on the drill string; and using the estimated value to evaluate the condition of the downhole component. The estimating is done using a trained artificial neural network that receives information from at least one sensor that is positionally offset from the selected position. The method may further include creating a record representing information from estimated values of the tool parameter at the at least one selected position over time. The at least one selected position may include a plurality of positions, such as positions at intervals along the component, including substantially continuously along the component.
	Masadu (US 20210148213 A1) discloses system and methods for optimizing parameters for drilling operations. Real-time data including values for input variables associated with a current stage of a drilling operation along a planned well path are acquired. A neural network model is trained to produce an objective function defining a response value for at least one operating variable of the drilling operation. The response value for the operating variable is estimated based on the objective function produced by the trained neural network mode
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865